DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                 KENAKIL CHUKA CHARLES GIBSON,
                            Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D19-2308

                            [October 31, 2019]

   Appeal of order denying Rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Glenn D. Kelley, Judge;
L.T. Case No. 2008-CF-000919BMB.

   Kenakil Chuka Charles Gibson, Cross City, pro se.

   No brief required for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and CIKLIN, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.